Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Bala Sundararajan on 04/13/2021.
The application has been amended as follows: 
11. (Currently Amended) The method of claim 10, generating an amplified responsive infrared signal via an amplifier coupled between the infrared signal detector and the low pass filter.

Allowable Subject Matter
Claims 1-8, 10-11, 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 10 are allowed in view of the incorporation of previously identified allowable subject matter.  
Claims 15-20 were allowed in the previous Office Action.
The balance of claims are allowed for at least the abovementioned reasons. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISSELLE GUTIERREZ whose telephone number is (571)272-4672.  The examiner can normally be reached on M-F 8-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/GISSELLE GUTIERREZ/
Examiner
Art Unit 2884


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884